ROBERTSON, Judge.
The parties and the subject matter in this appeal have previously been before this court in Ex Parte Liedel, 534 So.2d 624 (Ala.Civ.App.1988).
Mr. Liedel (who is the only appellant here) references three orders of the juvenile court in his Statement of the Case. Our conclusion is that neither the February 10, 1989, nor the February 22, 1989, order was an appealable order. As to the February 24, 1989, order finding Mr. Liedel in wilful contempt of that court’s January 28, 1988 order, no notice of appeal was filed.
We therefore conclude that no appealable order or judgment is properly before this court in this case. See: Code of Alabama 1975, § 12-15-120; § 12-12-70; § 12-22-2, and A.R.Civ.P.Rule 54. Also see Swann v. Stovall, 506 So.2d 1017 (Ala.Civ.App.1987). This appeal is hereby dismissed.
APPEAL DISMISSED.
INGRAM, P.J., and RUSSELL, J., concur.